DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered. 
Claims 1, 3-14, and 16-22 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
Claims 21-22 are new, but only add subject matter to the previous apparatus claim of claim 1 and method claim 14 that does not change the invention of the claims.  Thus, no new art is required, and the rejections for the new claims is based on the same art for the same reasons as the system and method claims were previously rejected.
The Office Action is final because “all the claims in the application after the entry of the submission under 37 CFR 1.114  (A) are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114,  and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114”; and the after-final See MPEP § 706.07(b).  In addition, the Advisory Action filed 06/16/2021 explains why the rejections would be maintained after the amendments filed the After-Final.  Finally, the claim amendments filed with this RCE do not change the invention and would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.  Thus, this is a proper Final rejection in a first action after RCE.

Claim Interpretations - Maintained
During examination, claims receive the broadest reasonable interpretation in light of the specification.  MPEP § 2111.  
	Claim 1 broadly encompasses anything which is “adapted to carry at least one functional device or at least one functional unit of a respective functional device, the carrying device comprising at least one carrying unit” (pg. 3, first para.) and “moveably supported in at least one degree of freedom of motion within the at least one chamber” (claim 1).  In other words, anything in a chamber which can move in at least any one direction and can carry a “carrying unit.” 
	As to the “carrying unit,” this encompasses anything “that comprises a base body” (pg. 3, second para.).
	The “cleaning device” broadly encompasses “anything adapted to remove build 
	As to “[a]n apparatus for additively manufacturing of three-dimensional
Objects by successive layerwise selective irradiation and consolidation of layers of build material” in the preamble of claim 1, this is an intended use that “merely states . . . the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations” such that “the preamble is not considered a limitation and is of no significance to claim construction.”  See MPEP § 2111.02(II).  Thus, the claim preamble is not “construed as if in the balance of the claim" because “the claim preamble, when read in the context of the entire claim” does not “recite[] limitations of the claim” and is not “‘necessary to give life, meaning, and vitality’ to the claim.”  See MPEP § 2111.02.
	Similarly, in claim 13 “for an apparatus for additively manufacturing three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of build material with an energy beam,” is intended use that “merely states . . . the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations” such that “the preamble is not considered a limitation and is of no significance to claim construction.”  See MPEP § 2111.02(II).  The apparatus claim does not require any of the features of the preamble.  Thus, the preamble is not “‘necessary to give life, meaning, and vitality’ to the claim.”  See MPEP § 2111.02.
	In fact, claim 13 does not require any features of the additive manufacturing device intended to be used with the actually-claimed cleaning device.  As stated in the preamble of claim 13, it is directed to “A cleaning device” intended to be used with “an apparatus for additively manufacturing three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of build material with an energy beam.”  Thus, the cleaning device of claim 13 does not require any of “carrying element,” “process chamber,” or “build material reception chamber.”
	The following phrases are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
“in which build material depositions are built during operation of the apparatus” (claim 1);
“assignable or assigned to the at least one chamber” (claim 1).
	Thus, claim 1 includes the following structure:
a process chamber with wall portions
a generic irradiation device capable of irradiating build material in “reception container”
a generic carrying device comprising at least one generic carrying element being moveably supported in at least one degree of freedom of motion within the at least one chamber; and
a generic cleaning device connected or connectable to the carrying device, and comprising a generic stream generating unit capable of streaming through process 
	Similarly, claim 13 requires:
a generic cleaning device comprising a generic stream generating unit capable of streaming through process chamber along wall portions (no “carrying element,” “process chamber” or build material reception chamber are required in the claimed device; thus, the limitation of being connectable with a carrying element of a carrying device of the apparatus in a process chamber to remove undesired build material from process chamber wall portions of at least one process chamber of an apparatus distinct from a build plane defined or definable by at least one build material reception chamber configured to receive layers of build material for selective irradiation with an energy beam passing at least in part through the at least one process chamber fail to distinguish from the prior art).
	Finally, it is also noted that even if the claims were amended to specifically recite the exact configuration of instant Figures 1-2, for example, yet it was well-known to a skilled artisan that “particulate matter may deposit onto the powder bed or other parts of the chamber . . . which may be detrimental to the quality of the resulting object.”  See US 2019/0099943, para. 0003).  In other words, removing excess powder, anywhere in the chamber was obvious in order to recycle unused powder, remove contamination-causing particles, etc.  See MPEP § 2144(II) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
See MPEP § 2173.06.  Specifically, claim 1 states “at least one build material reception chamber configured to receive a volume of build material,” but also states “an irradiation device configured to selectively irradiate, with an energy beam passing at least in part through the at least one process chamber, build material in the at least one build material reception container.”  It is not clear if the “build material reception chamber” is the same as the “build material reception container.”  This is critical because there are two very different interpretations of the claims as they stand: (1) the “process chamber wall portion” encompasses the “build material reception chamber”; or (2) the “process chamber wall portion” is outside the “build material reception chamber.”  Thus, confusion abounds at the potential point of the invention.
	Even if the “build material reception chamber” is the same as the “build material reception container,” yet “the at least one build material reception container” lacks antecedent basis in claim 1 because claim 1 recites “build material reception chamber.”
	For purposes of Examination, the Office applies interpretation (2) above based on the single embodiment of the specification at Figures 1-2 (build chamber 11a).
	In claim 13, “the surface of the at least one process chamber wall portion” in lines 10-11 lacks antecedent basis in claim 13 and renders claims 13 confusing.  Specifically, it is not clear at which surface “a stream generating unit [is] adapted to generate at least one cleaning stream at least partly streaming through the process chamber and along.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10 and 13-14, 16-18 and 21-22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MCMURTY (US 2016/0136731).
As to claims 1 and 13, MCMURTY teaches an apparatus for additively manufacturing of three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of build material, the apparatus comprising: at least one build material reception chamber 102/104 configured to receive a volume of build material (Figs. 1-2 & 9, for example); at least one process chamber 101 in which build material depositions are built during operation of the apparatus, the at least one process chamber defining at least one process chamber wall portion at which undesired build material depositions may be formed (Figs. 2 & 9), an 106 configured to selectively irradiate, with an energy beam passing at least in part through the at least one process chamber, build material in the at least one build material reception container (Fig. 2, for example), at least one carrying device 120, the carrying device comprising at least one carrying element being moveably supported in at least one degree of freedom of motion within the at least one chamber (Figs. 1-2  & 9), and a cleaning device assignable or assigned to the at least one chamber, the cleaning device being adapted to remove respective undesired build material depositions from the at least one chamber the cleaning device comprising at least one cleaning element being connectable or connected with the carrying element (movable gas nozzle 112 with exhaust 110, inlet 112a and outlet 110a; Fig. 9); and a stream generating unit adapted to generate at least one cleaning stream at least partly streaming through the process chamber and along the surface of the at least one process chamber wall portion (movable gas nozzle 112 with exhaust 110, inlet 112a and outlet 110a; Fig. 9).  Specifically, annotated Figure 9 shows process chamber wall portion 130 (annotated) which is outside the build material reception chamber 102/104, and the streams 140 (annotated) are capable of generating stream across wall portion 130 just like the embodiments of the instant drawings (instant Fig. 2):






MCMURTY Fig. 9                                                       Instant Fig. 2

    PNG
    media_image1.png
    661
    678
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    526
    796
    media_image2.png
    Greyscale

In other words, MCMURTY teaches the same generic structural configuration of “cleaning device” that forms streams in “wall portion” outside the build chamber as in instant Figure 2.  Thus, the claimed generic structures are indistinguishable from MCMURTY.
As to claim 14, MCMURTY teaches a method of using the cleaning device of claim 13 (stating that the invention includes methods of using the apparatuses disclosed; paras. 0001 & 0019-31, for example).  Additionally, MCMURTY teaches applying layers of powder with a build material application device (dispensing apparatus 108) (para. 0064, for example) and irradiating with an energy beam (laser beam 133) passing through the process chamber (Figs. 11a, 11b, 12, para. 0085). 
	As to claims 3 and 16, MCMURTY teaches that the gas stream is propelled (i.e. blown) into the chamber (paras. 0018, 0022, 0026, 0027, 0029, 0030, 0032, 0033, 0034, 0037, 0040 & 0086).
	As to claim 5 and 17, MCMURTY teaches a sucking stream (para. 0086).
	As to claim 6, MCMURTY teaches a channel structure 111 between openings/inlets/outlets (Fig. 1).
	As to claim 7, MCMURTY teaches multiple channels and multiple streams (Figs. 8a-b and para. 0079).
119 (Fig. 1).
	As to claims 10 and 18, MCMURTY teaches that the cleaning device comprises a mechanical build material removing unit (wiper 109) configured to apply layers of build material to the at least one build material reception chamber (Figs. 11-12 and 14-15, paras. 0064, 0066, 0070, 0084-0085).  Because Applicant’s specification recites a “build material application device 5, e.g. a coating device having a coating blade 5a” (pg. 10), the wiper 109 of MCMURTY also meets this limitation.  
	As to claims 21-22, MCMURTY teaches wherein the at least one carrying element (guide 120) is configured to carry a build material application device (wiper 109) configured to apply layers of build material to the at least one build material reception chamber (Figs. 2-3, 11a, para. 0068). 

Claims 1, 3-14 and 16-22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BULLER (US 2016/0297007).
As to claims 1 and 13, BULLER teaches an apparatus for additively manufacturing of three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of build material which of, the apparatus comprising: at least one build material reception chamber 101 or 104 configured to receive a volume of build material (Fig. 1); at least one process chamber 900 in which build material depositions are built during operation of the apparatus the at least one process chamber defining at least one process chamber wall portion at which undesired build material depositions may be formed (chamber or enclosure; paras. 0359-61, 0388 & 0409 and Figs. 1 & 9, for example), an irradiation device configured to selectively irradiate, with an energy beam passing at least in part through the at least one process chamber, build material in the at least one build material reception container 106/107 (Fig. 1, for example), at least one carrying device the carrying device comprising at least one carrying element being moveably supported in at least one degree of freedom of motion within the at least one chamber (movable removal unit/leveling member/mechanism; paras. 0045, 908 adapted to generate at least one cleaning stream at least partly streaming through the process chamber and along the surface of the at least one process chamber wall portion (removing operation with vacuum; Fig. 9 and paras. 0356-61).
Paragraph 0359 specifically states that “[a]t least a fraction of the powder material pushed away [from the powder bed 101 or 104] by the translating mechanism (e.g., combing mechanism and/or roller) can be recovered by the recycling system” which can include “[a] vacuum (e.g., 908, which can be located at an edge of the powder bed) can collect unused powder.”  In fact, “[u]nused powder can be removed from the powder bed by actively pushing it from the powder bed (e.g., mechanically or using a positive pressurized gas),” followed by “[a] powder collecting mechanism (e.g., a shovel) can direct unused powder to exit the powder bed (and optionally enter the recycling system)” (para. 0359).  In other words, paragraph 0359 explicitly states to push powder away from the powder bed onto a region outside the powder bed (here, “process chamber wall portion), then suction away (or otherwise remove with stream).  This embodiment of powder pushed away from the powder bed onto a region outside the powder bed (here, “process chamber wall portion”) is shown in annotated Figure 1:

    PNG
    media_image3.png
    532
    696
    media_image3.png
    Greyscale

As to claim 14, BULLER teaches a method of using the cleaning device of claim 13 (stating that the invention includes methods of using the apparatuses disclosed; Abstract).
As to claims 3-4 and 16, BULLER teaches a stream generating unit to generate blowing stream into a build material reception chamber (blowing or pushing into reservoir in powder recycling system; paras. 0268, 0320-0321 & 0359).  
As to claims 5 and 17, BULLER teaches the stream can also be from suction (paras. 0359-0361, for example).
	As to claim 6, BULLER teaches a channel structure between openings/inlets/outlets (recycling system in paras. 0359-0362 and Fig. 9 would necessarily include channels between inlet and outlet of gas nozzles in paras. 0359-0362 and Fig. 9 because recycling requires a loop, i.e. channel from one opening to the other to recycle materials).

	As to claims 8-9, BULLER teaches a filter (paras. 0359 & 0362).
As to claim 10 and 18, BULLER teaches the leveling mechanism can also be a brush (para. 0277).
As to claim 11 and 19, BULLER teaches the leveling mechanism can also include ultrasonic vibrations (para. 0335). 
As to claim 12 and 20, BULLER teaches the removing can also include magnetic force (paras. 0045 & 0147).
As to claims 21 and 22, BULLER teaches wherein the at least one carrying element is configured to carry a build material application device wiper 2408 configured to apply layers of build material to the at least one build material reception chamber with vacuum 2404 and powder dispenser 2406 (Fig. 24 and para. 0265).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over MCMURTY (US 2016/0136731), in view of KIMBLAD (WO 2017/153463 A1).
MCMURTY teaches the elements of claims 1 and 3 as described above.
MCMURTY does not explicitly teach wherein the blowing stream is directed towards an inlet of an “overflow chamber.”
However, such “overflow chambers” were familiar in the 3D printing art to store recycled powder and prevent build material interfering with suction components.  For example, KIMBLAD teaches “a powder collector is provided downstream of suction orifice 15x with respect to the direction of suction to collect removed powder” and “[a]ccordingly, removed powder may be collected and recycled, and it can be avoided that removed powder travels to the source of suction” (pg. 12, first para.).  Thus, a skilled artisan would have been motivated to 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar build material reception chambers to build material recycling systems in order to store build material and prevent harm to suction components with a reasonable expectation of success.

Claims 10-12 and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over MCMURTY (US 2016/0136731), in view of BULLER (US 2016/0297007), in further view of BUNKER (US 2017/0130591) and SWARTZ (US 2017/0291223).
MCMURTY teaches the elements claim 1 as described above.
MCMURTY does not explicitly teach a vibrational build material removing unit (claim 11); or a magnetic build material removing unit (claim 12).
However, such mechanisms for build material removal were familiar in the 3D printing art.  For example, BULLER teaches that the leveling mechanism may consist of ultrasonic vibrations (para. 0335) or magnetic force (paras. 0045 & 0147).  This is further demonstrated by BUNKER which recognizes that such techniques are so common that they do not require extensive discussion; instead BUNKER states “[p]owder application may optionally be followed by brushing, scraping, blowing, or shaking as required to remove excess powder, for example to obtain a uniform layer” (para. 0030).  Similarly, SWARTZ teaches that such techniques were known substitutes for air streams such as in MCMURTY (“Excess powder is removed, either by a 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar brushes, vibration and magnets removal techniques for the removal techniques of MCMURTY to remove build material with a reasonable expectation of success.
	
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.